Citation Nr: 1423399	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1973 to November 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In November 2011, the Board remanded the issues of service connection for tinnitus and diabetes mellitus type II to obtain outstanding VA treatment records, including all records dated prior to August 2004, and to provide the Veteran an opportunity to identify health care providers, private and VA, who may possess additional records pertinent to his claims.  VA treatment records dated from October 2003 to June 2012 have been associated with the claims file.  

In an August 2012 written statement, the Veteran indicated that all his VA treatment records had not been associated with the claims file.  The Veteran has contended that the AOJ did not seek VA treatment records dated prior to 2003.  In a previous September 2009 written statement, the Veteran stated a VA examiner at the VA Outpatient Clinic in Laredo, Texas, diagnosed diabetes in 1993.  

As it is not clear from the claims file that the AOJ sought to acquire any VA treatment records dated prior to October 2003, and the Veteran has specifically identified VA treatment records that have not been associated with the claims file, the Board finds that remand is again required to attempt to obtain VA treatment records.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the claimed tinnitus and diabetes mellitus type II, including VA treatment records dated prior to October 2003 and any pertinent records dated after June 2012.  Consideration should be given that these records may have been archived, in which case, steps should be taken so that they can be retrieved.  Any other necessary and appropriate steps to obtain these records should be taken pursuant to 38 C.F.R. § 3.159(c)(2).

If, after making reasonable efforts to obtain the outstanding VA treatment records, the AOJ is unable to secure the same, the AOJ should make a formal finding of the unavailability of any missing VA treatment records, notify the Veteran and the representative, and (a) identify the specific records the AOJ is unable to obtain; 
(b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran should then be given an opportunity to respond.

2.  Then, readjudicate the appeal.  If any claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


